ON REHEARING

                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1910


YURI J. STOYANOV,

                Plaintiff - Appellant,

          v.

CHARLES BEHRLE, Individually and in his Official Capacity as
the Head of the Carderock Division; GARY M. JEBSEN,
Individually and in his Official Capacity as the Head of
Code 70; KEVIN M. WILSON, Individually and in his Official
Capacity as the Head of Code 74; BRUCE CROCK, Individually
and in his Official Capacity as the Head of Code 743; DAVID
CARON, Individually and in his Official Capacity as
Assistant Counsel Code 39; CATHERINE KISSMEIER, Individually
and in her Official Capacity as Counsel Code 40; GARTH
JENSEN, Individually and in his Official Capacity as Deputy
Head Code 70; MARY (CATHY) FOWLER, Individually and in her
Official Capacity as Administrative Officer Code 70; KENNETH
FORMAN, Individually and in his Official Capacity as Head of
Code 73; KENNETH GOLDMAN, Individually and in his Official
Capacity as Head of Code 71; ARCHER MACY, Individually and
in His Official Capacity as the Head of Naval Surface
Warfare Center; SEAN J. STACKLEY, Acting Secretary of the
Navy,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, Senior District
Judge. (1:07-cv-01985-DKC)


Submitted:   February 6, 2017               Decided:   March 3, 2017
Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se.     Allen F. Loucks, Kelly
Marie Marzullo, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Yuri        J.    Stoyanov      appeals     the    district     court’s    orders

entered    after       the   district      court     dismissed     Stoyanov’s    claims

against Defendants, including claims brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e    to        2000e-17    (2012),      and    the    Age   Discrimination     in

Employment       Act    of   1967,    as   amended,      29 U.S.C.    §§ 621    to   634

(2012).      Although we previously affirmed the district court’s

orders,     we    subsequently        granted        panel   rehearing   and    denied

rehearing en banc.

     We have again reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.           See Stoyanov v. Behrle, No. 1:07-cv-01985-DKC

(D. Md. Aug. 26, 2015 & June 13, 2016).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             3